Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 13, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147804(19)(20)                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  MICHIGAN FINANCE AUTHORITY,                                                                                        Justices
           Plaintiff/
           Counter-Defendant-Appellant,
  v                                                                SC: 147804
                                                                   COA: 318451
                                                                   Ingham CC: 13-000528-CZ
  HANS KIEBLER and DONOVAN VISSER,
           Defendants/
           Counter-Plaintiffs-Appellees.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s October 16, 2013 order is considered, and
  it is DENIED, because it does not appear that the order was entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2013
         d1112
                                                                              Clerk